Art Unit: 3633
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about" in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner why ‘about’ is needed in the claim when the values are in a range.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7, 10-11, 17, 21-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US Patent No. 5,586,417) in view of Diaz-Vallellanes (US2012/0266447).
For claim 1, Henderson et al. discloses a pier foundation (fig. 2) comprising a concrete pier formed in an excavation, said concrete pier including a plurality of sleeved anchor bolts (20, 21, 30) embedded therein in an annular arrangement, and secured at their lower ends (26) to form a bolt cage, the bolts extending from adjacent a bottom of the pier to above a top thereof, said pier foundation excavation including at least an annular area filled with concrete in which said bolt cage is embedded (68).
Henderson does not disclose a spiral loop addition having opposing ends wrapped around an outer perimeter of the bolt cage to provide lateral shear reinforcement to the pier foundation and wherein the opposing ends are embedded in the concrete.
Diaz-Vallellanes discloses a pier foundation (fig. 1, 20) comprising a concrete pier formed in an excavation, the concrete pier including a cage (fig. 6) and a spiral loop steel addition (33) having opposing ends wrapped around an outer perimeter of the cage, wherein the opposing ends are embedded in the concrete (fig. 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a spiral loop steel addition having opposing ends wrapped around an outer perimeter of the bolt cage of Henderson et al. as made obvious by Diaz-Vallellanes to reinforce the foundation and increase the load-bearing capacity of the foundation. 
For claim 2, the combination discloses that the spiral loop steel addition extends over at least a bottom one-third of the bolt cage (Diaz-Vallellanes fig. 2, 33).
For claim 3, the combination discloses that the spiral loop steel addition extends over substantially an entire vertical extent of the bolt cage (Diaz-Vallellanes fig. 2, 33).
For claim 4, the combination discloses that the annular area is defined by an outer CMP and an inner CMP (Henderson et al. fig. 1, 12, 14).

For claim 7, the combination discloses that the excavation is formed as a cylindrical hole and said hole is filled with concrete (Diaz-Vallellanes fig. 1, 20) in its entirety after the wrapped tower anchor bolt cage is placed therein.
For claim 10, the combination discloses that the bolt cage includes an anchor ring (Henderson et al. fig. 2, 22) adjacent the bottom of the pier to which the lower ends of the anchor bolts are secured.
For claim 11, Henderson et al. discloses a method of installing a laterally reinforced concrete pier foundation (fig. 1) comprising: excavating a hole (col. 6 lines 3-5); assembling a tower anchor bolt cage including a plurality of sleeved anchor bolts (fig. 2, 20, 21, 30) in an annular arrangement and secured at their lower ends, said lower ends being adjacent a bottom of the pier with upper ends of the bolts extending above a top of the pier when the tower anchor bolt cage is placed within the hole; and securing the tower anchor bolt cage with concrete (68) after said cage is positioned within the hole with the anchor bolt lower ends at the bottom of the pier.
Henderson does not disclose wrapping an outer perimeter of the tower anchor bolt cage with a spiral loop addition having opposing ends over at least a lower end thereof to provide lateral shear reinforcement to the pier foundation and wherein the opposing ends are embedded in the concrete.
Diaz-Vallellanes discloses a pier foundation (fig. 1, 20) comprising a concrete pier formed in an excavation, the concrete pier including a cage (fig. 6) and a spiral loop steel addition (33) having opposing ends wrapped around an outer perimeter of the cage, wherein the opposing ends are embedded in the concrete (fig. 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a spiral loop steel addition having opposing ends wrapped around an outer perimeter of the bolt cage of Henderson et al. as made obvious by Diaz-Vallellanes to reinforce the foundation and increase the load-bearing capacity of the foundation. 
For claim 17, the combination discloses that the step of excavating includes digging a cylindrical hole (Henderson et al. fig. 2), the wrapped tower anchor bolt cage being lowered into said cylindrical hole 
For claim 21, the combination discloses that said spiral loop steel addition is wound in loops around a perimeter of the bolt cage (Diaz-Vallellanes fig. 2, 33).
For claim 22, the combination discloses that the loops are wound around at least a lower end of the bolt (Diaz-Vallellanes fig. 2, 33).
For claim 23, the combination discloses that the loops are wound around substantially an entire vertical extent of the pier foundation (Diaz-Vallellanes fig. 2, 33).
For claim 24, the combination discloses that the foundation includes a CMP (Henderson et al. fig. 1, 12, 14), the bolt cage being positioned radially inwardly of the CMP.
For claim 25, the combination discloses that the foundation includes a CMP (Henderson et al. fig. 1, 12, 14), the bolt cage being positioned radially inwardly of the CMP.
For claim 27, the combination discloses that the loops have a vertical spacing (Diaz-Vallellanes fig. 2, 33) that creates an angle from horizontal having a slope, but does not disclose that the slope is about 4 inches over 14 ft. However it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the slope 4 inches over 14 ft since this merely involves optimizing already disclosed elements to get predictable and expected results like a stronger and sturdier foundation.


Claim 8-9, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US Patent No. 5,586,417) in view of Diaz-Vallellanes (US2012/0266447) as set forth in the rejection of claim 1, and further in view of Henderson ‘023 (US2014/0260023).
For claim 8, the combination does not disclose that the spiral loop addition is arranged in a plurality of loops vertically spaced between 3 and 6 inches apart.
Henderson ‘023 discloses a pier foundation (fig. 1) comprising anchor bolts (11) embedded in an annular arrangement to form a bolt cage and a spiral loop steel addition wrapped around an outer 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to space the loops of the combination vertically between 3-6 inches as a matter of design choice to strengthen the foundation.
For claim 9, the combination disclose that the hoop steel is a continuous strand of high strength steel having a diameter of 0.5 inches (Henderson ‘023 [0010]) and a tensile strength on the order of 270,000 psi (inherent since the strand of steel of the prior art has the same diameter and made of the same material).
For claim 26, the combination discloses that the foundation can include a concrete plug formed within a bottom interior area of the CMP (Henderson ‘023 fig. 1, 14).

Response to Arguments
The arguments have been considered but are moot in view of the new grounds of rejection.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a method of installing a laterally reinforced concrete pier foundation comprising the process disclosed in claim 11 and further comprising that the step of excavating the hole includes digging an annular trench with undisturbed native soil forming a center area encircled by the trench, the bolt cage being lowered into the trench and filling the trench with cementitious material.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633